Case 1:20-cv-04515-PKC-RLM Document 7 Filed 10/05/20 Page 1 of 5 PageID #: 50




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
RASHID ISLAM,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                   20-CV-4515 (PKC) (RLM)

HERTZ VEHICLES, LLC, THE HERTZ
CORPORATION, and ANTHONY ALLEN
DAVIS,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

         On September 23, 2020, Defendants Hertz Vehicles, LLC, The Hertz Corporation, and

Anthony Allen Davis filed a Notice of Removal (the “Notice”) removing this action from the

Supreme Court of the State of New York, Queens County, to this Court. (Dkt. 1.) For the reasons

set forth below, this case is sua sponte remanded to the state court.

                                               BACKGROUND

         Plaintiff Rashid Islam alleges that, on November 10, 2019, he was injured when the motor

vehicle he was driving was struck by a motor vehicle owned by Hertz Vehicles, LLC, and operated

by Davis in the course of his employment by Hertz Vehicles, LLC. (See generally Complaint

(“Compl.”), Dkt. 4.) Plaintiff’s Complaint alleges damages “in excess of the jurisdiction of all

lower Courts in this state” (id. ¶ 62), and demands judgment against Defendants “in an amount to

be determined at trial, which is in excess of the jurisdictional limits of all lower courts” (id. at 11)

without further specifying any damages amount.

        In removing this matter, Defendants invoke diversity jurisdiction pursuant to 28 U.S.C.

§ 1332 as the basis for federal subject matter jurisdiction. (Notice, Dkt. 1, ¶ 6.) The Notice alleges

that Plaintiff is a resident of New York, Defendant Davis is a resident of Virginia, and Defendants

                                                           1
Case 1:20-cv-04515-PKC-RLM Document 7 Filed 10/05/20 Page 2 of 5 PageID #: 51




Hertz Vehicles, LLC and The Hertz Corporation are Delaware business entities headquartered in

Florida. (Id. ¶ 4.) With respect to the amount in controversy, the Notice only states that “the

matter in controversy (amount sought by Plaintiff) exceeds the sum of seventy five thousand

dollars ($75,000.00), exclusive of interest and costs.” (Id. ¶ 2.) Thus far, Plaintiff has not filed a

motion for remand.

                                           DISCUSSION

        As a threshold matter, the Court first must address whether it may remand this case to the

state court sua sponte, absent a motion from Plaintiff. The relevant statute states in pertinent part:

        A motion to remand the case on the basis of any defect other than lack of subject
        matter jurisdiction must be made within 30 days after the filing of the notice of
        removal under section 1446(a). If at any time before final judgment it appears that
        the district court lacks subject matter jurisdiction, the case shall be remanded.

28 U.S.C. § 1447(c). The Second Circuit has construed this statute as authorizing a district court,

at any time, to remand a case sua sponte upon a finding that it lacks subject matter jurisdictio n.

See Mitskovski v. Buffalo & Fort Erie Pub. Bridge Auth., 435 F.3d 127, 131, 133−34 (2d Cir. 2006)

(citing Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)).

        Here, as in all cases removed to the federal courts, the removing party has the burden of

establishing that the amount in controversy exceeds the $75,000 jurisdictional threshold mandated

by 28 U.S.C. § 1332(a). See Lupo v. Human Affairs Int’l, Inc., 28 F.3d 269, 273−74 (2d Cir. 1994).

“[I]f the jurisdictional amount is not clearly alleged in the plaintiff’s complaint, and the defendant’s

notice of removal fails to allege facts adequate to establish that the amount in controversy exceeds

the jurisdictional amount, federal courts lack diversity jurisdiction as a basis for removing the

plaintiff’s action from state court.” Id. The Second Circuit has cautioned district courts to

“construe the removal statute narrowly, resolving any doubts against removability.”               In re




                                                   2
Case 1:20-cv-04515-PKC-RLM Document 7 Filed 10/05/20 Page 3 of 5 PageID #: 52




Fosamax Prods. Liab. Litig., No. 06-MD-1789 (JFK), 2013 WL 603187, at *2 (S.D.N.Y. Feb. 14,

2013) (citing Somlyo v. J. Lu-Rob Enters., Inc., 932 F.2d 1043, 1045−46 (2d Cir. 1991)).

        In this case, Defendants fail to meet their burden to show that the $75,000 amount required

for diversity jurisdiction has been satisfied, as they assert only that “the matter in controversy

(amount sought by Plaintiff) exceeds the sum of seventy five thousand dollars ($75,000.00),

exclusive of interest and costs” (Notice, Dkt. 1, ¶ 2), without providing any factual allegations to

support this conclusion.    Furthermore, “Defendant[s] cannot meet [their] burden by relying on

inferences drawn from [Plaintiff’s Complaint], because the Complaint does not allege a damages

amount.” Herrera v. Terner, No. 16-CV-4610 (DLI) (JO), 2016 WL 4536871, at *2 (E.D.N.Y.

Aug. 30, 2016). Plaintiff alleges only that he was damaged by Defendants “in an amount to be

determined at trial, which is in excess of the jurisdictional limits of all lower courts” without further

specifying any damages amount. (Compl., Dkt. 4, at 11.) This mention of the “lower courts” is a

reference to the lower civil courts of New York, which may not entertain actions seeking to recover

more than $25,000, and not a reference to the federal district courts. See Woodley v. Mass. Mut.,

No. 08-CV-949 (NRB), 2008 WL 2191767, at *2 (S.D.N.Y. May 23, 2008) (remanding case for

failure to satisfy jurisdictional amount where defendants relied solely on ad damnum clause in

complaint stating that plaintiff was seeking damages in excess of the “monetary jurisdiction of all

lower Courts” (internal citation omitted)); see also id. at *2 n.3 (collecting cases).

        Finally, neither the Complaint nor the Notice contains any further information specifying

the nature and extent of Plaintiff’s injuries that would permit this Court to draw a reasonable

inference that the amount-in-controversy requirement has been satisfied.             Plaintiff’s general

allegations that he was “severely and permanently injured” (Compl., Dkt. 4, ¶ 58), that he

“sustained serious injuries as defined in Subdivision d of Section 5102 of [New York] Insurance


                                                   3
Case 1:20-cv-04515-PKC-RLM Document 7 Filed 10/05/20 Page 4 of 5 PageID #: 53




Law” (id. ¶ 59), and that he “sustained serious injuries and economic loss greater than basic

economic loss as to satisfy the exceptions of Section 5104 of the Insurance Law”1 (id.), are not

enough. See Valente v. Garrison From Harrison LLC, No. 15-CV-6522 (DLI) (MDG), 2016 WL

126375, at *2 (E.D.N.Y. Jan. 11, 2016) (remanding case because “the [c]omplaint’s boilerplate

allegations that [the p]laintiff ‘sustained severe personal injuries, was rendered sick, sore, lame

and disabled, required medical attention, suffered pain, will continue to suffer and will require

medical attention in the future’” “do not suffice to establish that this action involves an amount in

controversy adequate to support federal diversity jurisdiction”); Herrera, 2016 WL 4536871, at

*2 (remanding case because “boilerplate” allegations based on Article 51 of New York Insurance

Law “do not suffice to establish that this action involves an amount in controversy adequate to

support federal diversity jurisdiction”).

        Accordingly, the Court finds that Defendants’ allegations in their Notice are insufficient to

support the exercise of federal subject matter jurisdiction. 2 Remand to the state court is therefore

proper. See, e.g., Woodley, 2008 WL 2191767, at *2.




        1 Under Section 5102 of the New York Insurance Law, basic economic loss is defined as
“up to fifty thousand dollars per person.” N.Y. Ins. Law § 5102(a). Therefore, Plaintiff’s
allegation of “economic loss greater than basic economic loss” (Compl., Dkt. 4, ¶ 59) does not, on
its own, satisfy the required jurisdictional amount. See Herrera, 2016 WL 4536871, at *2.
        2  The Court notes that Defendants are “not without recourse to determine the amount of
damages Plaintiff seeks.” Herrera, 2016 WL 4536871, at *2. “[T]he removal clock does not start
to run until the plaintiff serves the defendant with a paper that explicitly specifies the amount of
monetary damages sought.” Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38 (2d Cir. 2010).
“Rather than prematurely removing the action to this Court, Defendant[s] should have availed
[themselves] of [N.Y. C.P.L.R. § 3017(c)], pursuant to which the state court, on motion, is to order
Plaintiff to respond to a demand for total damages.” Herrera, 2016 WL 4536871, at *2.; cf.
Noguera v. Bedard, No. 11-CV-4893 (RRM) (ALC), 2011 WL 5117598, at *2 (E.D.N.Y. Oct. 26,
2011) (“Defendants’ remedy is not to presume, by plaintiff’s silence, that the amount in
controversy, if admitted, would confer federal subject matter jurisdiction, and thus remove the
action.”).
                                                 4
Case 1:20-cv-04515-PKC-RLM Document 7 Filed 10/05/20 Page 5 of 5 PageID #: 54




                                        CONCLUSION

       For the foregoing reasons, this case is remanded to New York State Supreme Court, Queens

County, under Index No. 715658/2020, for lack of federal subject matter jurisdiction.

                                                    SO ORDERED.

                                                    /s/ Pamela K. Chen
                                                    Pamela K. Chen
                                                    United States District Judge
Dated: October 5, 2020
       Brooklyn, New York




                                                5
